DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 3 March 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, 5, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorov (US-2016/0307028).
	Regarding claim 1:  Fedorov discloses a method comprising: determining, by one or more processors, a current location of a user device associated with a first user (fig 2A, [0013]-[0014], and [0022]-[0023] of Fedorov – avatar prepared according to various factors, including the current location of the device); retrieving an image that displays an object in a first state associated with a first weather condition ([0015] and [0020] of Fedorov – image of avatar, along with images of background and other objects, retrieved according to weather and other factors); adjusting an attribute of the image to display the object in a second state associated a second weather condition corresponding to a weather condition at the location associated with the user device (fig 4(456-462), [0017]-[0018] and [0020] of Fedorov – change in weather results in corresponding change in avatar and associated objects); and placing a first weather-based avatar, associated with the first user, relative to the displayed object in the second state to combine the first weather-based avatar with the displayed object in the second state (figs 2A-2B, [0018]-[0020], [0023], and [0026] of Fedorov – avatar changed according to change in state, including weather conditions, and shown with new facial object, background, and other objects associated with the updated states, including the updated weather condition).
	Regarding claim 3:  Fedorov discloses the method of claim 1 (as rejected above), further comprising: receiving a request for weather information (fig 4(456,458), [0020], and [0031] of Fedorov – requesting contextual updates, including weather, from the data source); modifying an existing avatar based on the weather condition to generate the first weather-based avatar (fig 4(460,462), [0015], [0020], and [0031] of Fedorov – providing an updated avatar for the new conditions, including weather conditions); and generating for display on a requesting device the first weather-based avatar together with a visual representation of the weather condition (fig 6(616,618), [0014]-[0015], [0020]-[0021], and [0034] of Fedorov – updated avatar is displayed with all updated conditions, including weather conditions).
	Regarding claim 5:  Fedorov discloses the method of claim 1 (as rejected above), further comprising: storing a plurality of visual attributes of the first weather-based avatar associated with the weather condition (fig 1(120) and [0020]-[0022] of Fedorov).
	Regarding claim 18:  Fedorov discloses a system (fig 2A and [0023] of Fedorov) comprising: a processor configured to perform operations (fig 2A(250) and [0023] of Fedorov – processor in application server) comprising: determining a current location of a user device associated with a first user (fig 2A, [0013]-[0014], and [0022]-[0023] of Fedorov – avatar prepared according to various factors, including the current location of the device); retrieving an image that displays an object in a first state associated with a first weather condition ([0015] and [0020] of Fedorov – image of avatar, along with images of background and other objects, retrieved according to weather and other factors); adjusting an attribute of the image to display the object in a second state associated a second weather condition corresponding to a weather condition at the location associated with the user device (fig 4(456-462), [0017]-[0018] and [0020] of Fedorov – change in weather results in corresponding change in avatar and associated objects); and placing a first weather-based avatar, associated with the first user, relative to the displayed object in the second state to combine the first weather-based avatar with the displayed object in the second state (figs 2A-2B, [0018]-[0020], [0023], and [0026] of Fedorov – avatar changed according to change in state, including weather conditions, and shown with new facial object, background, and other objects associated with the updated states, including the updated weather condition).
	Regarding claim 20:  Fedorov discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (fig 2A(250) and [0023] of Fedorov) determining a current location of a user device associated with a first user (fig 2A, [0013]-[0014], and [0022]-[0023] of Fedorov – avatar prepared according to various factors, including the current location of the device); retrieving an image that displays an object in a first state associated with a first weather condition ([0015] and [0020] of Fedorov – image of avatar, along with images of background and other objects, retrieved according to weather and other factors); adjusting an attribute of the image to display the object in a second state associated a second weather condition corresponding to a weather condition at the location associated with the user device (fig 4(456-462), [0017]-[0018] and [0020] of Fedorov – change in weather results in corresponding change in avatar and associated objects); and placing a first weather-based avatar, associated with the first user, relative to the displayed object in the second state to combine the first weather-based avatar with the displayed object in the second state (figs 2A-2B, [0018]-[0020], [0023], and [0026] of Fedorov – avatar changed according to change in state, including weather conditions, and shown with new facial object, background, and other objects associated with the updated states, including the updated weather condition).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2, 6, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Rainey (US-2017/0249056).
	Regarding claim 2:  Fedorov discloses the method of claim 1 (as rejected above).  Fedorov does not disclose wherein the object comprises a vehicle and the first weather-based avatar is placed inside of the vehicle, further comprising: determining that a same weather condition at the current location is associated with a plurality of user devices; in response to determining that the same weather condition at the current location is associated with the plurality of user devices, selecting first and second visual attributes corresponding to the same weather condition; and automatically generating a plurality of weather-based avatars for the users associated with the user devices, a first weather-based avatar of the plurality of weather-based avatars having the first visual attribute and a second weather-based avatar of the plurality of weather-based avatars having the second visual attribute.
	Rainey discloses wherein the object comprises a vehicle ([0043]-[0045] of Rainey – object including the vehicle paired to the device and receiving corresponding updates) and the first weather-based graphic is placed inside of the vehicle ([0044] of Rainey – when the device is paired with the vehicle), further comprising: determining that a same weather condition at the current location is associated with a plurality of user devices ([0045]-[0046] of Rainey – multiple users obtaining weather reports and warnings according to location); in response to determining that the same weather condition at the current location is associated with the plurality of user devices, selecting first and second visual attributes corresponding to the same weather condition; and automatically generating a plurality of weather-based graphics for the users associated with the user devices, a first weather-based graphic of the plurality of weather-based graphics having the first visual attribute and a second weather-based graphic of the plurality of weather-based graphics having the second visual attribute (figs 4A-7, figs 9A-9C, [0053]-[0061], and [0067]-[0069] of Rainey – multiple different possible graphic representations can be displayed on each of the different devices in the user group receiving the same weather reports and warnings).
	Fedorov and Rainey are analogous art because they are from similar problem solving areas, namely showing weather and other user-relevant data in a virtual environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the object comprise a vehicle and place the first weather-based graphic inside of the vehicle; determine that a same weather condition at the current location is associated with a plurality of user devices; in response to determining that the same weather condition at the current location is associated with the plurality of user devices, select first and second visual attributes corresponding to the same weather condition; and automatically generate a plurality of weather-based graphics for the users associated with the user devices, a first weather-based graphic of the plurality of weather-based graphics having the first visual attribute and a second weather-based graphic of the plurality of weather-based graphics having the second visual attribute, as taught by Rainey.  By combination with Fedorov, the weather-based graphics would specifically be weather-based avatars.  The motivation for doing so would have been to expand the functionality of the overall system by allowing multiple users to interact, and to provide the users with more comprehensive, detailed, and relevant information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Rainey to obtain the invention as specified in claim 2.
	Regarding claim 6:  Fedorov discloses the method of claim 1 (as rejected above), wherein the weather condition includes a weather forecast for a plurality of days ([0015] of Fedorov – weather reports and updates), wherein the first weather-based avatar is displayed together with a visual representation of the weather condition ([0015] of Fedorov – “For instance, if a tornado system is passing through Oklahoma City and the trigger detection module identifies the news feed regarding the weather update, then the known or cached images of Oklahoma City may be automatically modified to darken the sky, flip one or more objects upside down and display this modified object model to the user interface on the weather report. The report in this example may have various objects, placement positions and/or relationships that are identified and modified depending on the severity of the weather report. For example, when the image has a piece of paper on the street and various light objects in the background, a light wind (e.g., 20 mph winds extracted from the weather report) may cause a first state of being for those dynamic objects, such as a change in position, a change in angle, etc. As the report puts larger winds at the same scene (e.g., 50 mph winds also parsed from the report), then, in this case, the modifier signals or variable changes would disturb the originally calm model making the sky darken and the objects fly higher. A more moderate example would be a lake that could show a windy day with less smooth/reflecting waters and small waves added to a quiet base model.”).  Fedorov does not disclose wherein the visual representation of the weather condition comprises, for each day in the forecast, a temperature indicator, a day indicator, or a graphic and textual description of the weather condition.
	Rainey discloses wherein the visual representation of the weather condition comprises, for each day in the forecast, a temperature indicator, a day indicator, or a graphic and textual description of the weather condition (fig 7 and [0058]-[0060] of Rainey).
	Fedorov and Rainey are analogous art because they are from similar problem solving areas, namely showing weather and other user-relevant data in a virtual environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the visual representation of the weather condition comprise, for each day in the forecast, a temperature indicator, a day indicator, or a graphic and textual description of the weather condition, as taught by Rainey.  The motivation for doing so would have been to provide the users with more comprehensive, detailed, and relevant information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Rainey to obtain the invention as specified in claim 6.
	Regarding claim 14:  Fedorov discloses the method of claim 1 (as rejected above).  Fedorov does not disclose accessing current weather conditions at a plurality of locations associated with a set of users; retrieving historical weather information at the plurality of locations; comparing the current weather conditions with the historical weather information; determining that a given weather condition at a given location of the plurality of locations associated with a given user is different from the historical weather information at the given location by more than a specified amount; and modifying an arrangement of a plurality of pages in response to determining that the given weather condition is different from the historical weather information at the given location by more than the specified amount.
	Rainey discloses accessing current weather conditions at a plurality of locations associated with a set of users ([0063] of Rainey); retrieving historical weather information at the plurality of locations (fig 7, fig 8(802,804), [0059], and [0062]-[0064] of Rainey); comparing the current weather conditions with the historical weather information ([0041] of Rainey – analysis/ comparison to determine if current, historical, and/or forecasted weather requires output of notification according to present thresholds); determining that a given weather condition at a given location of the plurality of locations associated with a given user is different from the historical weather information at the given location by more than a specified amount ([0041]-[0043] and [0066] of Rainey – for each particular user at the user’s determined location, an analysis of the current and historical weather can be used to determine if a present notification threshold (specified amount) is triggered, requiring output of weather notification); and modifying an arrangement of a plurality of pages in response to determining that the given weather condition is different from the historical weather information at the given location by more than the specified amount (figs 4A-4C, [0047]-[0055] of Rainey – page arrangements modified according to output notifications for each relevant location).
	Fedorov and Rainey are analogous art because they are from similar problem solving areas, namely showing weather and other user-relevant data in a virtual environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to access current weather conditions at a plurality of locations associated with a set of users; retrieve historical weather information at the plurality of locations; compare the current weather conditions with the historical weather information; determine that a given weather condition at a given location of the plurality of locations associated with a given user is different from the historical weather information at the given location by more than a specified amount; and modify an arrangement of a plurality of pages in response to determining that the given weather condition is different from the historical weather information at the given location by more than the specified amount, as taught by Rainey.  The motivation for doing so would have been to provide the users with more comprehensive, detailed, and relevant information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Rainey to obtain the invention as specified in claim 14.
	Regarding claim 16:  Fedorov in view of Rainey discloses the method of claim 14 (as rejected above) further comprising determining whether a user of a requesting device is interested in receiving weather information for the given location of the given user (fig 2, fig 7, fig 8(802,804), [0024], [0059], and [0062]-[0064] of Rainey – weather information for multiple locations of multiple users), wherein modifying the arrangement is performed (figs 4A-4C, and [0047]-[0055] of Rainey) in response to determining that the user is interested in receiving weather information for the given location of the given user ([0042]-[0043] of Rainey – reception of weather information, and the resultant notifications and so forth, are based on user selection of location).  Fedorov and Rainey are combined for the reasons set forth above with respect to claim 14.
	Regarding claim 17:  Fedorov in view of Rainey discloses the method of claim 14 (as rejected above) further comprising generating for display, on a requesting device, an option for a user of the requesting device to compose and send a message to the given user in response to determining that the given weather condition (fig 2, fig 12, [0077], [0086], and [0100] of Rainey) is different from the historical weather information at the given location by more than the specified amount ([0041]-[0043] and [0066] of Rainey – for each particular user at the user’s determined location, an analysis of the current and historical weather can be used to determine if a preset notification threshold (specified amount) is triggered, requiring output of weather notification).  Fedorov and Rainey are combined for the reasons set forth above with respect to claim 14.
	Regarding claim 19:  Fedorov discloses the system of claim 18 (as rejected above).  Fedorov does not disclose wherein the object comprises a vehicle, and wherein the operations further comprise: determining that a same weather condition at the current location is associated with a plurality of user devices; in response to determining that the same weather condition at the current location is associated with the plurality of user devices, selecting first and second visual attributes corresponding to the same weather condition; automatically generating a plurality of weather-based avatars for the users associated with the user devices, a first weather-based avatar of the plurality of weather-based avatars having the first visual attribute and a second weather-based avatar of the plurality of weather-based avatars having the second visual attribute.
	Rainey discloses wherein the object comprises a vehicle ([0043]-[0045] of Rainey – object including the vehicle paired to the device and receiving corresponding updates), and wherein the operations further comprise: determining that a same weather condition at the current location is associated with a plurality of user devices ([0045]-[0046] of Rainey – multiple users obtaining weather reports and warnings according to location); in response to determining that the same weather condition at the current location is associated with the plurality of user devices, selecting first and second visual attributes corresponding to the same weather condition; automatically generating a plurality of weather-based graphics for the users associated with the user devices, a first weather-based graphic of the plurality of weather-based graphics having the first visual attribute and a second weather-based graphic of the plurality of weather-based graphics having the second visual attribute (figs 4A-7, figs 9A-9C, [0053]-[0061], and [0067]-[0069] of Rainey – multiple different possible graphic representations can be displayed on each of the different devices in the user group receiving the same weather reports and warnings).
	Fedorov and Rainey are analogous art because they are from similar problem solving areas, namely showing weather and other user-relevant data in a virtual environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the object comprise a vehicle; determine that a same weather condition at the current location is associated with a plurality of user devices; in response to determining that the same weather condition at the current location is associated with the plurality of user devices, select first and second visual attributes corresponding to the same weather condition; automatically generate a plurality of weather-based graphics for the users associated with the user devices, a first weather-based graphic of the plurality of weather-based graphics having the first visual attribute and a second weather-based graphic of the plurality of weather-based graphics having the second visual attribute, as taught by Rainey.  By combination with Fedorov, the weather-based graphics would specifically be weather-based avatars.  The motivation for doing so would have been to expand the functionality of the overall system by allowing multiple users to interact, and to provide the users with more comprehensive, detailed, and relevant information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Rainey to obtain the invention as specified in claim 19.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Abbas (US-2017/0080346).
	Regarding claim 4:  Fedorov discloses the method of claim 1 (as rejected above).  Fedorov does not disclose, in response to a request from a requesting device, causing concurrent display on the requesting device of a plurality of weather-based avatars comprising the first weather-based avatar and a second weather-based avatar.
	Abbas discloses, in response to a request from a requesting device, causing concurrent display on the requesting device of a plurality of avatars comprising the first avatar and a second avatar (figs 6-7 and [0102]-[0103] of Abbas).
	Fedorov and Abbas are analogous art because they are from similar problem solving areas, namely how to best display a variety of avatars designed based on user conditions.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to, in response to a request from a requesting device, cause concurrent display on the requesting device of a plurality of avatars comprising the first avatar and a second avatar, as taught by Abbas.  By combination with Fedorov, the avatars of Abbas would be specifically weather-based avatars as taught by Fedorov.  The motivation for doing so would have been to allow for easy, convenient viewing of multiple avatars.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Abbas to obtain the invention as specified in claim 4.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Valdivia (US-2018/0096506).
	Regarding claim 7:  Fedorov discloses the method of claim 1 (as rejected above), wherein the current location is a first location ([0014]-[0015] of Fedorov).  Fedorov does not disclose displaying a plurality of weather-based avatars on a first page of a plurality of pages together with a visual representation of the weather condition; receiving first input comprising a first swipe gesture along a first direction on the first page; and in response to receiving the first input comprising the first swipe gesture, displaying a transition from the first page to a second page, the second page comprising a third weather-based avatar with a visual attribute corresponding to a third weather condition at a second location of a second user together with a given visual representation of the third weather condition, wherein displaying the transition comprises displaying a first portion of the first page together with a second portion of the second page.
	Valdivia discloses displaying a plurality of avatars on a first page of a plurality of pages together with a visual representation of the current condition (figs 35A-38 and [0198]-[0204] of Valdivia – plurality of virtual pages with a plurality of avatars displaying the avatars and various current conditions); receiving first input comprising a first swipe gesture along a first direction on the first page ([0153] and [0198] of Valdivia – can select avatar with one of several possible gestures ([0198]), which can include swipe gesture ([0153])); and in response to receiving the first input comprising the first swipe gesture, displaying a transition from the first page to a second page, the second page comprising a third avatar with a visual attribute corresponding to a third current condition at a second location of a second user together with a given visual representation of the third current condition, wherein displaying the transition comprises displaying a first portion of the first page together with a second portion of the second page (figs 36A-37B, [0198], and [0202]-[0203] of Valdivia – gesture to transition between various avatars with various attributes on various pages).
	Fedorov and Valdivia are analogous art because they are from the same field of endeavor, namely virtual reality animation and display.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display a plurality of avatars on a first page of a plurality of pages together with a visual representation of the current condition; receive first input comprising a first swipe gesture along a first direction on the first page; and in response to receiving the first input comprising the first swipe gesture, display a transition from the first page to a second page, the second page comprising a third avatar with a visual attribute corresponding to a third current condition at a second location of a second user together with a given visual representation of the third current condition, wherein displaying the transition comprises displaying a first portion of the first page together with a second portion of the second page, as taught by Valdivia.  By combination with Fedorov, avatars are weather-based avatars and current conditions are weather conditions.  The motivation for doing so would have been to provide easy, convenient viewing of multiple avatars.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Valdivia to obtain the invention as specified in claim 7.

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Rainey (US-2017/0249056), and in further view of obvious engineering design choice.
	Regarding claim 8:  Fedorov discloses the method of claim 1 (as rejected above).  Fedorov does not disclose determining that the first weather condition corresponds to sunny, wherein the displayed object in the first state comprises display of a boat in calm water conditions; and determining that the second weather condition corresponds to rainy, wherein adjusting the attribute to display the object in the second state comprises displaying the boat with rough water conditions.
	Rainey discloses determining that the first weather condition corresponds to sunny, wherein the displayed object in the first state comprises display of a sun (fig 4C(454b) and [0053] of Rainey); and determining that the second weather condition corresponds to rainy, wherein adjusting the attribute to display the object in the second state comprises displaying rain drops (figs 9A-9C and [0067] of Rainey).
	Fedorov and Rainey are analogous art because they are from similar problem solving areas, namely showing weather and other user-relevant data in a virtual environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine that the first weather condition corresponds to sunny, wherein the displayed object in the first state comprises display of a sun; and determine that the second weather condition corresponds to rainy, wherein adjusting the attribute to display the object in the second state comprises displaying rain drops, as taught by Rainey.  The motivation for doing so would have been to provide an easy view of the weather conditions to the user(s).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Rainey.
	Fedorov in view of Rainey does not disclose the displayed object in the first state comprises display of a boat in calm water conditions, and the object in the second state comprises displaying the boat with rough water conditions.  However, it would have been an obvious engineering design choice to use a boat in calm water conditions instead of a sun, and use a boat with rough water conditions instead of rain drops.  The use of a different image is merely an aesthetic design change, which is considered obvious.  See MPEP § 2144.04(I).  Both a sun image and an image of a boat in calm water conditions can denote sunny weather, and both a rain drop image and an image of a boat with rough water conditions can denote rainy weather.  The difference is merely one of an aesthetic design change.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov in view of Rainey according to the obvious engineering design choice set forth above in order to obtain the invention as specified in claim 8.
	Regarding claim 9:  Fedorov discloses the method of claim 1 (as rejected above).  Fedorov does not disclose determining that the first weather condition corresponds to sunny, wherein the displayed object in the first state comprises display of a car with a roof open; and determining that the second weather condition corresponds to rainy, wherein adjusting the attribute to display the object in the second state comprises displaying the car with the roof closed and animating windshield wipers of the car.
	Rainey discloses determining that the first weather condition corresponds to sunny, wherein the displayed object in the first state comprises display of a sun (fig 4C(454b) and [0053] of Rainey); and determining that the second weather condition corresponds to rainy, wherein adjusting the attribute to display the object in the second state comprises displaying rain drops (figs 9A-9C and [0067] of Rainey).
	Fedorov and Rainey are analogous art because they are from similar problem solving areas, namely showing weather and other user-relevant data in a virtual environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine that the first weather condition corresponds to sunny, wherein the displayed object in the first state comprises display of a sun; and determine that the second weather condition corresponds to rainy, wherein adjusting the attribute to display the object in the second state comprises displaying rain drops, as taught by Rainey.  The motivation for doing so would have been to provide an easy view of the weather conditions to the user(s).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Rainey.
	Fedorov in view of Rainey does not disclose the displayed object in the first state comprises display of a car with a roof open, and the object in the second state comprises displaying the car with the roof closed and animating windshield wipers of the car.  However, it would have been an obvious engineering design choice to use a car with a roof open instead of a sun, and use a car with the roof closed and animating windshield wipers of the car instead of rain drops.  The use of a different image is merely an aesthetic design change, which is considered obvious.  See MPEP § 2144.04(I).  Both a sun image and an image of a car with a roof open can denote sunny weather, and both a rain drop image and an image of a car with the roof closed and animating windshield wipers of the car can denote rainy weather.  The difference is merely one of an aesthetic design change.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov in view of Rainey according to the obvious engineering design choice set forth above in order to obtain the invention as specified in claim 9.

11.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Blattner (US-7,908,554).
	Regarding claim 10:  Fedorov discloses the method of claim 1 (as rejected above), wherein the weather condition is a first weather condition, and wherein the first weather-based avatar is displayed together with a visual representation of the weather condition as a first page of a plurality of pages on the user device (fig 4(442-454), [0015], and [0031] of Fedorov – initial weather condition to be displayed as an avatar condition and as object(s) and/or background(s) along with avatar).  Fedorov does not disclose receiving, from a requesting device, a request to access a second page of the plurality of pages; identifying a second user associated with the second page; and generating for display, in the second page, a second weather-based avatar with a visual attribute corresponding to a third weather condition at a first location of the second user together with a given visual representation of the third weather condition.
	Blattner discloses receiving, from a requesting device, a request to access a second page of the plurality of pages (column 5, line 64 to column 6, line 8 of Blattner – request from sender or recipient to access animated page of other avatar from a plurality of possible animation pages); identifying a second user associated with the second page (column 9, lines 42-46; and column 37, lines 16-23 of Blattner – identification of each user can be part of the sender and recipient selective communication); and generating for display, in the second page, a second weather-based avatar with a visual attribute corresponding to a third weather condition at a first location of the second user together (column 6, lines 58-63 of Blattner – first and second avatars with corresponding second and third weather conditions at their respective locations) with a given visual representation of the third weather condition (column 6, lines 63-65 of Blattner – each animated avatar displayed with a corresponding wallpaper visually representing weather condition).
	Fedorov and Blattner are analogous art because they are from the same field of endeavor, namely virtual reality animation and display.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to receive, from a requesting device, a request to access a second page of the plurality of pages; identify a second user associated with the second page; and generate for display, in the second page, a second weather-based avatar with a visual attribute corresponding to a third weather condition at a first location of the second user together with a given visual representation of the third weather condition, as taught by Blattner.  The motivation for doing so would have been provide a convenient user interface and user selection of avatars and avatar attributes, thus enhancing the overall usability and user experience of each of the users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Blattner to obtain the invention as specified in claim 10.
	Regarding claim 11:  Fedorov in view of Blattner discloses the method of claim 10 (as rejected above) further comprising receiving, from the requesting device, a user selection of a set of users (column 37, lines 16-24 of Blattner – can be selected from buddy list) for which to provide weather information (column 41, lines 44-58 of Blattner – can provide various information, including weather information), wherein the second user is identified based on the set of users (column 37, lines 16-24 of Blattner – second user identified from buddy list), wherein the plurality of pages is arranged based on groups of the set of users (fig 1; column 3, lines 34-42; and column 19, lines 6-22 of Blattner – plurality of IM sessions/pages arranged according to buddy list as displayed in user interface).  Fedorov and Blattner are combined for the reasons set forth above with respect to claim 10.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Blattner (US-7,908,554), and in further view of Martino (US-7,818,392).
	Regarding claim 12:  Fedorov in view of Blattner discloses the method of claim 11 (as rejected above).  Fedorov in view of Blattner does not disclose determining that users in a first group of the set of users are within a specified range of the first location; determining that users in a second group of the set of users are within a specified range of a second location; associating the first group of users with the second page such that a plurality of avatars associated with the first group of users is included in the second page together with the second avatar; and associating the second group of users with a third page of the plurality of pages.
	Martino discloses determining that users in a first group of the set of users are within a specified range of the first location; determining that users in a second group of the set of users are within a specified range of a second location (column 13, lines 54-58; and column 14, lines 8-21 of Martino – multiple groups of users, within multiple specified ranges of multiple locations (among other possible criteria), are determined); associating the first group of users with the second page such that a plurality of user profiles associated with the first group of users is included in the second page together with the second user profile (column 14, lines 22-33 of Martino – first group of users, defined within pre-established criteria, are associated with an additional (second) page forwarded by one of the users of the first group together with the user profile of the forwarding user (second user profile)); and associating the second group of users with a third page of the plurality of pages (column 13, lines 40-63 of Martino – second group of users (and additional groups) associated with an additional (third) page that can be sent to users within the group).
	Fedorov and Martino are analogous art because they are from similar problem solving areas, namely selective control of communications between users on a network.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determining that users in a first group of the set of users are within a specified range of the first location; determining that users in a second group of the set of users are within a specified range of a second location; associating the first group of users with the second page such that a plurality of user profiles associated with the first group of users is included in the second page together with the second user profile; and associating the second group of users with a third page of the plurality of pages, as taught by Martino.  By combination of Fedorov, the user profiles of Martino would specifically correspond to the avatars of Fedorov.  The motivation for doing so would have been to limit sending and receiving of pages to relevant users, such as users within a particular group or location area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov further according to the relied-upon teachings of Martino to obtain the invention as specified in claim 12.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Block (US-10,802,703).
	Regarding claim 13:  Fedorov discloses the method of claim 1 (as rejected above).  Fedorov does not disclose displaying a plurality of weather-based avatars on a first page of a plurality of pages together with a visual representation of the weather condition, wherein the first page comprises an indicator with a number of dots representing how many more pages of weather information are available; receiving first input comprising a first swipe gesture along a first direction on the first page; and in response to receiving the first input comprising the first swipe gesture, displaying a transition from the first page to a second page; updating the indicator to identify the second user associated with the second page based on the transition; receiving second input comprising a second swipe gesture along a second direction on the first page different from the first direction; and in response to receiving the second input comprising the second swipe gesture, providing additional weather details about the first location corresponding to the first page.
	Block discloses displaying a plurality of weather-based avatars on a first page of a plurality of pages together with a visual representation of the weather condition (fig 6(608); fig 7; column 35, line 63 to column 36, line 15; and column 37, line 53 to column 38, line 8 of Block – weather information shown in windows, which can also include avatars), wherein the first page comprises an indicator with a number of dots representing how many more pages of weather information are available (fig 6(612) and column 36, lines 49-57 of Block); receiving first input comprising a first swipe gesture along a first direction on the first page (fig 6 (628) and column 36, lines 64-66 of Block); and in response to receiving the first input comprising the first swipe gesture, displaying a transition from the first page to a second page (fig 6 and column 36, lines 64-66 of Block); updating the indicator to identify the second user associated with the second page based on the transition (figs 6-8B; column 36, line 63 to column 37, line 10; column 37, line 53 to column 38, line 8; and column 38, lines 57-63 of Block – swiping shows transition to second page with second user configuration); receiving second input comprising a second swipe gesture along a second direction on the first page different from the first direction (figs 5E-5H; column 28, lines 56-63; and column 33, lines 43-56 of Block – gestures/swipes can be in the up/down directions, as well as left/right); and in response to receiving the second input comprising the second swipe gesture, providing additional weather details about the first location corresponding to the first page (fig 6 and column 37, lines 11-29 of Block – swipes can be used to receive additional weather details for the user and location).
	Fedorov and Block are analogous art because they are from the same field of endeavor, namely virtual reality animation and display.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to displaying a plurality of weather-based avatars on a first page of a plurality of pages together with a visual representation of the weather condition, wherein the first page comprises an indicator with a number of dots representing how many more pages of weather information are available; receiving first input comprising a first swipe gesture along a first direction on the first page; and in response to receiving the first input comprising the first swipe gesture, displaying a transition from the first page to a second page; updating the indicator to identify the second user associated with the second page based on the transition; receiving second input comprising a second swipe gesture along a second direction on the first page different from the first direction; and in response to receiving the second input comprising the second swipe gesture, providing additional weather details about the first location corresponding to the first page, as taught by Block.  The motivation for doing so would have been to expand the functionality of the overall system by allowing multiple users to interact, and to provide the users with more comprehensive, detailed, and relevant information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov according to the relied-upon teachings of Block to obtain the invention as specified in claim 15.

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US-2016/0307028) in view of Rainey (US-2017/0249056), and in further view of Root (US-2008/0207183).
	Regarding claim 15:  Fedorov in view of Rainey discloses the method of claim 14 (as rejected above), wherein modifying the arrangement comprises modifying one of the plurality of pages in response to determining that the given weather condition is different from the historical weather information at the given location by more than the specified amount (figs 4A-4C and [0047]-[0055] of Rainey – page arrangements modified according to output notifications for each relevant location).
	Fedorov in view of Rainey does not disclose advancing one of the plurality of pages to an earlier position in a sequence corresponding to the plurality of pages.
	Root discloses advancing one of the plurality of pages to an earlier position in a sequence corresponding to the plurality of pages (fig 7(95a) and [0110]-[0112] of Root – weather and other data prioritized for display (advanced to earlier position) with respect to other data).
	Fedorov and Root are analogous art because they are from similar problem solving areas, namely selective control of communications.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to advance one of the plurality of pages to an earlier position in a sequence corresponding to the plurality of pages, as taught by Root.  The motivation for doing so would have been to provide a more prominent display of urgent data, thus providing the user with the needed notification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedorov further according to the relied-upon teachings of Root to obtain the invention as specified in claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616